ORDER
PER CURIAM.
Leroy Hulsey appeals the judgment entered by the Circuit Court of the City of St. Louis committing him to secure confinement in the custody of the Department of Mental Health as a sexually violent predators pursuant to Section 632.480 RSMo. (Supp.2012). Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b).